Citation Nr: 1812645	daug
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-67 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wilmington, Delaware


THE ISSUE

Entitlement to a home improvement and structural alterations (HISA) grant under 38 U.S.C. § 1717 for bathroom alterations.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1944 to June 1946.  During the pendency of this appeal, the Veteran died in January 2018.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2017 letter of determination rating decision by a Department of Veterans Affairs (VA) Medical Center (MC), in Wilmington, Delaware.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

In January 2018, VA was notified that the Veteran died in January 2018.


CONCLUSION OF LAW

Because of the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C. § 5121A, 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board reflects that the paper claims file from the Wilmington VAMC is not currently before the Board at this time; however, as the Board is dismissing this case for a lack of jurisdiction, and does not address the merits of this case, that fact is not of consequence.  The Veteran's surviving daughter filed a claim for burial benefits in January 2018.  Ordinarily, such a submission may be construed as a claim for substitution for accrued benefits in a matter pending before the VA at the time of the Veteran's death.  See 38 C.F.R. § 3.1010 (2017).  However, the Board finds that a dismissal for a lack of jurisdiction is warranted as the nature of the benefits sought in this case-a HISA grant, which would be a one-time (non-periodic) lump-sum payment for, in this case, bathroom improvements-is not a periodic monetary benefit that would be owed to the Veteran at the time of his death, and therefore does not meet the definition of an "accrued benefit."  See 38 C.F.R. § 3.1000 (2017).  Accordingly, the claim for a HISA grant in this case cannot be the subject of a substitution claim.  See 38 C.F.R. §§ 3.1010 (noting that only a person eligible for accrued benefits under 38 C.F.R. § 3.1000 may request a substitution).  

Additionally, the Board need not reach any decision with respect to whether the Veteran's surviving daughter would be a proper claimant for accrued benefits in this case, as that question is mooted by the fact that the nature of the benefits on appeal cannot be the subject of an accrued benefits claim.  

Unfortunately, the Veteran died during the pendency of the appeal.  The Board received notice of the Veteran's death in January 2018.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


ORDER

The appeal for a HISA grant under 38 U.S.C. § 1717 for bathroom alterations is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


